DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 9, 10, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu et al. (U. S. Patent Application Publication 2016/0196665 A1, hereafter ‘665).

Regarding claim 1, Abreu teaches a method (‘665; Abstract, a computer-implemented method and system for augmenting image data of an object in an image), comprising: receiving, by a messaging application running on a device of a user (‘665; ¶ 0062; cellular network on one of the listed user devices; fig. 24; ¶ 0175; an application for handling the data interchange via a cellular network on one of the listed user devices performs a messaging application running on a device of a user), a request to present augmented reality content in association with an image captured by a device camera (‘665; Abstract; receiving captured image data from a camera from a device of a user), the image depicting a face of the user (‘665; Abstract; ¶ 0028-0029; a computer-implemented method of augmenting image data, the method comprising receiving data of an image captured by a camera, the captured image including a facial feature portion corresponding to at least one feature of a user's face); accessing, in response to receiving the request (‘665; Abstract; ¶ 0029; processing the captured image data to determine a subset of pixels of the received image data associated with the detected facial feature portion), an augmented reality content item associated with applying makeup to the face (‘665; Abstract; ¶ 0069; ¶ 0073; masks can be compounded together to produce a particular desired virtual look or appearance, which consists of multiple layers of virtually applied makeup; four custom virtual makeup shader modules 22 can be implemented by the colourisation module 13, each having a respective predefined identifier, and used to determine and apply image colourisation to represent virtual application of lipstick, blusher, eye shadow and foundation to the captured image data), the augmented reality content being configured to generate a mesh for tracking plural regions of the face (‘665; fig. 21; ¶ 0055; ¶ 0139-0140; optimized mesh is generated for tracking plural regions of the face – the given example discussion is for four regions) and to present available makeup products with respect to the plural regions (‘665; ¶ 0074; predefined sets of colourisation data are retrieved from the product data base grouped by beauty product details; colourisation parameters database 24 may be a database of beauty product details, for example, whereby each product or group of products is associated with a respective set of colourisation parameters 26. Alternatively, the database 24 may include colourisation parameters 26 derived from product details retrieved from such a product database); presenting the augmented reality content item (‘665; Abstract; ¶ 0076), including the mesh (‘665; Abstract), in association with the face depicted in the image (‘665; Abstract; ¶ 0076; renderer 24 overlays the selected optimised meshes 18 according to the common reference plane, and in conjunction with an alpha blended shader sub-module (not shown), performs an alpha blend of the respective layers of associated regions of warped texture data. The blended result is an optimized view of what will get augmented on the user's face. The final result is obtained by the renderer 24 applying the blended result back onto the user's face represented by the captured image data from the camera 9, and output to the display 15); receiving user input selecting a region of the plural regions of the face (‘665; Abstract; ¶ 0029; User input may be received identifying at least one selected facial feature); determining a set of available makeup products corresponding to the selected region (‘665; ¶ 0074; predefined sets of colourisation data is retrieved form the product data base grouped by beauty product details); and updating presentation of the augmented reality content item based on the set of available makeup products (‘665; ¶ 0076-0077; renderer 24 overlays the selected optimised meshes 18 according to the common reference plane, and in conjunction with an alpha blended shader sub-module (not shown), performs an alpha blend of the respective layers of associated regions of warped texture data. The blended result is an optimized view of what will get augmented on the user's face. The final result is obtained by the renderer 24 applying the blended result back onto the user's face represented by the captured image data from the camera 9, and output to the display 15).
Abreu discloses the above elements of claim 1 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement as the embodiments are all related and being in the same disclosure provides the motivation to combine providing the benefit of enjoying the advantages of all the embodiments disclosed by Abreu to be combined into a single arrangement sequenced to satisfy the order required for claim 1.

Regarding claim 2, Abreu teaches the method of claim 1 and further teaches wherein presenting the augmented reality content item comprises displaying each region of the plural regions as an overlay with respect to the face (‘665; fig. 21; ¶ 0055; ¶ 0139-0140; optimized mesh is generated for tracking plural regions of the face – the given example discussion is for four regions; ¶ 0091-0095; global face shape and plural sub-region shape masks are determined corresponding to the outlines of the regions), the overlay corresponding to an outline of the region (‘665; ¶ 0091-0095; global face shape and plural sub-region shape masks are determined corresponding to the outlines of the regions).

Regarding claim 6, Abreu teaches the method of claim 1 and further teaches the method as further comprising: accessing a database storing information for a predefined set of entities (‘665; fig. 2), wherein the information for each entity indicates facial feature data (‘665; fig. 2; ¶ 0136-0143; database storing facial feature data; a first region of the optimised mesh 18 from the retrieved texture model 16. At step S19-7, the transform module 30 determines a set of transformation values by mapping the coordinates of the vertices of the selected region to the location of the corresponding tracked feature point determined by the tracking module 11. At step S19-9, the transform module 30 retrieves the corresponding region of texture data 20, again as referenced by the vertices of the selected region, and applies the transformation to the retrieved region of texture data to generate a corresponding warped texture data region. Optionally, the transform module 30 may also retrieve the corresponding region of mask data 14b, as defined by the vertices of the selected region, and apply the transformation to the retrieved masked data to generate corresponding warped masked data for the selected region) and a makeup product set for the entity (‘665; fig. 2; ¶ 0074; predefined sets of colourisation data are retrieved from the product data base grouped by beauty product details; colourisation parameters database 24 may be a database of beauty product details, for example, whereby each product or group of products is associated with a respective set of colourisation parameters 26. Alternatively, the database 24 may include colourisation parameters 26 derived from product details retrieved from such a product database); and selecting, based on accessing the database, an entity with facial feature data that corresponds to the face of the user (‘665; fig. 21; ¶ 0055; ¶ 0139-0140; optimized mesh is generated for tracking plural regions of the face – the given example discussion is for four regions), wherein determining the set of available makeup products is based on the makeup product set for the selected entity (‘665; ¶ 0074; predefined sets of colourisation data are retrieved from the product data base grouped by beauty product details; colourisation parameters database 24 may be a database of beauty product details, for example, whereby each product or group of products is associated with a respective set of colourisation parameters 26. Alternatively, the database 24 may include colourisation parameters 26 derived from product details retrieved from such a product database).

Regarding claim 9, Abreu teaches a device (‘665; fig. 24; ¶ 0058) comprising: a processor (‘665; fig. 24, element 1004; ¶ 0176; one or more processors); and a memory storing instructions (‘665; fig. 24, elements 1008 and 1010; ¶ 0178-0179; various memory types and systems storing instructions) that, when executed by the processor (‘665; fig. 24, element 1004; ¶ 0176; one or more processors), configure the processor to perform operations (‘665; fig. 24; ¶ 0176-0179) comprising: receiving, by a messaging application running on the device (‘665; ¶ 0062; cellular network on one of the listed user devices; fig. 24; ¶ 0175; an application for handling the data interchange via a cellular network on one of the listed user devices performs a messaging application running on a device of a user), a request to present augmented reality content in association with an image (‘665; ¶ 0008; ¶ 0013) captured by a device camera (‘665; Abstract; receiving captured image data from a camera from a device of a user), the image depicting a face of a user of the device (‘665; Abstract; ¶ 0028-0029; a computer-implemented method of augmenting image data, the method comprising receiving data of an image captured by a camera, the captured image including a facial feature portion corresponding to at least one feature of a user's face); accessing, in response to receiving the request (‘665; Abstract; ¶ 0029; processing the captured image data to determine a subset of pixels of the received image data associated with the detected facial feature portion), an augmented reality content associated with applying makeup to the face (‘665; Abstract; ¶ 0069; ¶ 0073; masks can be compounded together to produce a particular desired virtual look or appearance, which consists of multiple layers of virtually applied makeup; four custom virtual makeup shader modules 22 can be implemented by the colourisation module 13, each having a respective predefined identifier, and used to determine and apply image colourisation to represent virtual application of lipstick, blusher, eye shadow and foundation to the captured image data), the augmented reality content being configured to generate a mesh for tracking plural regions of the face (‘665; fig. 21; ¶ 0055; ¶ 0139-0140; optimized mesh is generated for tracking plural regions of the face – the given example discussion is for four regions) and to present available makeup products with respect to the plural regions (‘665; ¶ 0074; predefined sets of colourisation data are retrieved from the product data base grouped by beauty product details; colourisation parameters database 24 may be a database of beauty product details, for example, whereby each product or group of products is associated with a respective set of colourisation parameters 26. Alternatively, the database 24 may include colourisation parameters 26 derived from product details retrieved from such a product database); presenting the augmented reality content item (‘665; Abstract; ¶ 0076), including the mesh (‘665; Abstract), in association with the face depicted in the image (‘665; Abstract; ¶ 0076; renderer 24 overlays the selected optimised meshes 18 according to the common reference plane, and in conjunction with an alpha blended shader sub-module (not shown), performs an alpha blend of the respective layers of associated regions of warped texture data. The blended result is an optimized view of what will get augmented on the user's face. The final result is obtained by the renderer 24 applying the blended result back onto the user's face represented by the captured image data from the camera 9, and output to the display 15); receiving user input selecting a region of the plural regions of the face (‘665; Abstract; ¶ 0029; User input may be received identifying at least one selected facial feature); determining a set of available makeup products corresponding to the selected region (‘665; ¶ 0074; predefined sets of colourisation data is retrieved form the product data base grouped by beauty product details); and updating presentation of the augmented reality content item based on the set of available makeup products (‘665; ¶ 0076-0077; renderer 24 overlays the selected optimised meshes 18 according to the common reference plane, and in conjunction with an alpha blended shader sub-module (not shown), performs an alpha blend of the respective layers of associated regions of warped texture data. The blended result is an optimized view of what will get augmented on the user's face. The final result is obtained by the renderer 24 applying the blended result back onto the user's face represented by the captured image data from the camera 9, and output to the display 15).
Abreu discloses the above elements of claim 9 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement as the embodiments are all related and being in the same disclosure provides the motivation to combine providing the benefit of enjoying the advantages of all the embodiments disclosed by Abreu to be combined into a single arrangement sequenced to satisfy the order required for claim 9.

Regarding claim 10, Abreu teaches the device of claim 9 and further teaches wherein presenting the augmented reality content item comprises display each region of the plural regions as an overlay with respect to the face (‘665; fig. 21; ¶ 0055; ¶ 0139-0140; optimized mesh is generated for tracking plural regions of the face – the given example discussion is for four regions; ¶ 0091-0095; global face shape and plural sub-region shape masks are determined corresponding to the outlines of the regions), the overlay corresponding to an outline of the region (‘665; ¶ 0091-0095; global face shape and plural sub-region shape masks are determined corresponding to the outlines of the regions).

Regarding claim 14, Abreu teaches the device of claim 9, the operations further comprising: accessing a database storing information for a predefined set of entities (‘665; fig. 2), wherein the information for each entity indicates facial feature data (‘665; fig. 2; ¶ 0136-0143; database storing facial feature data; a first region of the optimised mesh 18 from the retrieved texture model 16. At step S19-7, the transform module 30 determines a set of transformation values by mapping the coordinates of the vertices of the selected region to the location of the corresponding tracked feature point determined by the tracking module 11. At step S19-9, the transform module 30 retrieves the corresponding region of texture data 20, again as referenced by the vertices of the selected region, and applies the transformation to the retrieved region of texture data to generate a corresponding warped texture data region. Optionally, the transform module 30 may also retrieve the corresponding region of mask data 14b, as defined by the vertices of the selected region, and apply the transformation to the retrieved masked data to generate corresponding warped masked data for the selected region) and a makeup product set for the entity (‘665; fig. 2; ¶ 0074; predefined sets of colourisation data are retrieved from the product data base grouped by beauty product details; colourisation parameters database 24 may be a database of beauty product details, for example, whereby each product or group of products is associated with a respective set of colourisation parameters 26. Alternatively, the database 24 may include colourisation parameters 26 derived from product details retrieved from such a product database); and selecting, based on accessing the database, an entity with facial feature data that corresponds to the face of the user (‘665; fig. 21; ¶ 0055; ¶ 0139-0140; optimized mesh is generated for tracking plural regions of the face – the given example discussion is for four regions), wherein determining the set of available makeup products is based on the makeup product set for the selected entity (‘665; ¶ 0074; predefined sets of colourisation data are retrieved from the product data base grouped by beauty product details; colourisation parameters database 24 may be a database of beauty product details, for example, whereby each product or group of products is associated with a respective set of colourisation parameters 26. Alternatively, the database 24 may include colourisation parameters 26 derived from product details retrieved from such a product database).

Regarding claim 17, Abreu teaches a non-transitory computer-readable storage medium (‘665; ¶ 0178-0179; claim 28), the computer-readable storage medium including instructions that when executed by a computer (‘665; ¶ 0178-0179; claim 28; fig. 24; ¶ 0058), cause the computer to perform operations (‘665; ¶ 0178-0179; claim 28; fig. 24; ¶ 0058) comprising: receiving, by a messaging application running on a device of a user (‘665; ¶ 0062; cellular network on one of the listed user devices; fig. 24; ¶ 0175; an application for handling the data interchange via a cellular network on one of the listed user devices performs a messaging application running on a device of a user), a request to present augmented reality content in association with an image captured by a device camera (‘665; Abstract; receiving captured image data from a camera from a device of a user), the image depicting a face of the user (‘665; Abstract; ¶ 0028-0029; a computer-implemented method of augmenting image data, the method comprising receiving data of an image captured by a camera, the captured image including a facial feature portion corresponding to at least one feature of a user's face); accessing, in response to receiving the request (‘665; Abstract; ¶ 0029; processing the captured image data to determine a subset of pixels of the received image data associated with the detected facial feature portion), an augmented reality content item associated with applying makeup to the face (‘665; Abstract; ¶ 0069; ¶ 0073; masks can be compounded together to produce a particular desired virtual look or appearance, which consists of multiple layers of virtually applied makeup; four custom virtual makeup shader modules 22 can be implemented by the colourisation module 13, each having a respective predefined identifier, and used to determine and apply image colourisation to represent virtual application of lipstick, blusher, eye shadow and foundation to the captured image data), the augmented reality content being configured to generate a mesh for tracking plural regions of the face (‘665; fig. 21; ¶ 0055; ¶ 0139-0140; optimized mesh is generated for tracking plural regions of the face – the given example discussion is for four regions) and to present available makeup products with respect to the plural regions (‘665; ¶ 0074; predefined sets of colourisation data are retrieved from the product data base grouped by beauty product details; colourisation parameters database 24 may be a database of beauty product details, for example, whereby each product or group of products is associated with a respective set of colourisation parameters 26. Alternatively, the database 24 may include colourisation parameters 26 derived from product details retrieved from such a product database); presenting the augmented reality content item (‘665; Abstract; ¶ 0076), including the mesh (‘665; Abstract), in association with the face depicted in the image (‘665; Abstract; ¶ 0076; renderer 24 overlays the selected optimised meshes 18 according to the common reference plane, and in conjunction with an alpha blended shader sub-module (not shown), performs an alpha blend of the respective layers of associated regions of warped texture data. The blended result is an optimized view of what will get augmented on the user's face. The final result is obtained by the renderer 24 applying the blended result back onto the user's face represented by the captured image data from the camera 9, and output to the display 15); receiving user input selecting a region of the plural regions of the face (‘665; Abstract; ¶ 0029; User input may be received identifying at least one selected facial feature); determining a set of available makeup products corresponding to the selected region (‘665; ¶ 0074; predefined sets of colourisation data is retrieved form the product data base grouped by beauty product details); and updating presentation of the augmented reality content item based on the set of available makeup products (‘665; ¶ 0076-0077; renderer 24 overlays the selected optimised meshes 18 according to the common reference plane, and in conjunction with an alpha blended shader sub-module (not shown), performs an alpha blend of the respective layers of associated regions of warped texture data. The blended result is an optimized view of what will get augmented on the user's face. The final result is obtained by the renderer 24 applying the blended result back onto the user's face represented by the captured image data from the camera 9, and output to the display 15).
Abreu discloses the above elements of claim 17 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement as the embodiments are all related and being in the same disclosure provides the motivation to combine providing the benefit of enjoying the advantages of all the embodiments disclosed by Abreu to be combined into a single arrangement sequenced to satisfy the order required for claim 17.

Regarding claim 18, Abreu teaches the computer-readable storage medium of claim 17 and further teaches wherein presenting the augmented reality content item comprises displaying each region of the plural regions as an overlay with respect to the face (‘665; fig. 21; ¶ 0055; ¶ 0139-0140; optimized mesh is generated for tracking plural regions of the face – the given example discussion is for four regions; ¶ 0091-0095; global face shape and plural sub-region shape masks are determined corresponding to the outlines of the regions), the overlay corresponding to an outline of the region (‘665; ¶ 0091-0095; global face shape and plural sub-region shape masks are determined corresponding to the outlines of the regions).

Claims 3-5, 7, 8, 11-13, 16, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu et al. (U. S. Patent Application Publication 2016/0196665 A1, hereafter ‘665) as applied to claims 1, 2, 6, 9, 10, 14, 17 and 18 above, and in view of Sun et al. (U. S. Patent Application Publication A1, hereafter ‘405).

Regarding claim 3, Abreu teaches the method of claim 2 and does not teach wherein updating presentation of the augmented reality content item comprises displaying an interface for selecting from among the set of available makeup products.
Sun, working in the same field of endeavor of providing methods and systems that provide digital representations of products to user AR applications for display presentation, user selection and user purchase, however, teaches, presentation of the augmented reality content item comprises displaying an interface for selecting from among the set of available makeup products (‘405; ¶ 0031; As used herein, a “product” refers to an object provided by a merchant, business, individual, or other entity that by way of example and not by way of limitation, a product may refer to an article of clothing, hats, jewelry, glasses, make-up; ¶ figs. 3A and 3B; ¶ 0066; For example, the display 302 shows a product image 304 including a pair of glasses 306 sold by a merchant associated with the website/client application. As further shown, the display includes a menu of related products 308 including different models 310a-d for different types and styles of glasses sold by the merchant. The display further includes a my cart icon 312 that enables a user to manage a shopping cart via the website/client application including any number of products shown on the website; ¶0068; the product models include instructions that enable the networking system application 110 to retrieve the digital model of the associated product and provide an AR experience including the digital model) for the benefit of provide a user experience of trying on or otherwise sampling one or more products via an augmented reality presentation on a client device.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have combined the methods and systems that provide digital representations of products to user AR applications for display presentation, user selection and user purchase of augmented reality content items for selection among the set of available makeup products as taught by Sun combined with the augmented reality enhanced user facial makeup simulation methods and systems as taught by Abreu for the benefit of provide a user experience of trying on or otherwise sampling one or more products via an augmented reality presentation on a client device.

Regarding claim 4, Abreu and Sun teach the method of claim 3 and further teach the method as further comprising: receiving, via the interface, second user input selecting an available makeup product within the set of available makeup products (‘405; ¶ 0082); and updating display of the overlay corresponding to the selected region (‘665; ¶ 0136-0143), such that the selected available makeup product is depicted as being applied to the selected region of the face (‘665; ¶ 0076-0077; renderer 24 overlays the selected optimised meshes 18 according to the common reference plane, and in conjunction with an alpha blended shader sub-module (not shown), performs an alpha blend of the respective layers of associated regions of warped texture data. The blended result is an optimized view of what will get augmented on the user's face. The final result is obtained by the renderer 24 applying the blended result back onto the user's face represented by the captured image data from the camera 9, and output to the display 15).

Regarding claim 5, Abreu and Sun teach the method of claim 4 and further teach the method as further comprising: receiving, via the interface, third user input to add the selected available makeup product to a shopping cart associated with a user account of the user (‘405; ¶ 0066; ¶ 0076); and providing, in response to receiving the third user input, for updating the shopping cart with the selected available makeup product (‘405; ¶ 0066; ¶ 0076; enables a user to manage a shopping cart via the website/client application including any number of products shown on the website).

Regarding claim 7 Abreu teaches the method of claim 6 but does not teach wherein the predefined set of entities includes at least one of a corporate entities or social media influencers.
Sun, working in the same field of endeavor of providing methods and systems that provide digital representations of products to user AR applications for display presentation, user selection and user purchase, however, teaches, wherein the predefined set of entities includes at least one of a corporate entities (‘405; fig. 13; ¶ 0029; any number of digital models for products from any number of providers (e.g., merchants, brands, etc.)) or social media influencers (‘405; fig. 13; ¶ 0164; fig. 13; ¶ 0168; friends implemented via a social-networking system enabling persons or organizations to interact with the social-networking system and with each other) for the benefit of providing a large array of product types and a large array of product examples with the type classes for incorporation with an augmented reality application presentation on a client device.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have combined the methods and systems that provide digital representations of products to user AR applications for display presentation, user selection and user purchase of augmented reality content items for selection among the set of available makeup products as taught by Sun combined with the augmented reality enhanced user facial makeup simulation methods and systems as taught by Abreu for the benefit of providing a large array of product types and a large array of product examples with the type classes for incorporation with an augmented reality application presentation on a client device.

Regarding claim 8, Abreu teaches the method of claim 1 but does not teach the method as further comprising: displaying, by the messaging application, a carousel interface for selecting the augmented reality content item from among plural augmented reality content items; and receiving, via the carousel interface, user selection of the augmented reality content item from among the plural augmented reality content items, wherein the request corresponds to the user selection.
Sun, working in the same field of endeavor of providing methods and systems that provide digital representations of products to user AR applications for display presentation, user selection and user purchase, however, teaches, displaying, by the messaging application, a carousel interface for selecting the augmented reality content item from among plural augmented reality content items (‘405; ¶ figs. 3A and 3B; ¶ 0066; For example, the display 302 shows a product image 304 including a pair of glasses 306 sold by a merchant associated with the website/client application. As further shown, the display includes a menu of related products 308 including different models 310a-d for different types and styles of glasses sold by the merchant - carousel interface (310a-d) for selecting the augmented reality content item from among plural augmented reality content items); and receiving, via the carousel interface, user selection of the augmented reality content item from among the plural augmented reality content items (‘405; ¶ 0066; ¶ 0071; ¶ 0082; a user of the mobile device scrolls through the models 324a-e by swiping up or down across a touchscreen of the mobile device.  As shown in FIG. 3B, a first model 324a corresponds to the digital model 320 of the glasses 306. As further shown, the additional models 324b-e correspond to different digital models associated with related product), wherein the request corresponds to the user selection (‘405; ¶ 0066; ¶ 0071; ¶ 0082; request corresponds to the user selection of one of the 308x icons in fig. 3A) for the benefit of providing an easy to use specific product selection interface within an augmented reality application presentation on a client device.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have combined the methods and systems that provide digital representations of products to user AR applications for display presentation, user selection and user purchase of augmented reality content items for selection among the set of available makeup products using a carousel interface arrangement as taught by Sun combined with the augmented reality enhanced user facial makeup simulation methods and systems as taught by Abreu for the benefit of providing an easy to use specific product selection interface within an augmented reality application presentation on a client device.

Regarding claim 11, Abreu teaches the device of claim 10 but does not teach wherein updating presentation of the augmented reality content item comprises displaying an interface for selecting from among the set of available makeup products.
Sun, working in the same field of endeavor of providing methods and systems that provide digital representations of products to user AR applications for display presentation, user selection and user purchase, however, teaches, presentation of the augmented reality content item comprises displaying an interface for selecting from among the set of available makeup products (‘405; ¶ 0031; As used herein, a “product” refers to an object provided by a merchant, business, individual, or other entity that by way of example and not by way of limitation, a product may refer to an article of clothing, hats, jewelry, glasses, make-up; ¶ figs. 3A and 3B; ¶ 0066; For example, the display 302 shows a product image 304 including a pair of glasses 306 sold by a merchant associated with the website/client application. As further shown, the display includes a menu of related products 308 including different models 310a-d for different types and styles of glasses sold by the merchant. The display further includes a my cart icon 312 that enables a user to manage a shopping cart via the website/client application including any number of products shown on the website; ¶0068; the product models include instructions that enable the networking system application 110 to retrieve the digital model of the associated product and provide an AR experience including the digital model) for the benefit of provide a user experience of trying on or otherwise sampling one or more products via an augmented reality presentation on a client device.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have combined the methods and systems that provide digital representations of products to user AR applications for display presentation, user selection and user purchase of augmented reality content items for selection among the set of available makeup products as taught by Sun combined with the augmented reality enhanced user facial makeup simulation methods and systems as taught by Abreu for the benefit of provide a user experience of trying on or otherwise sampling one or more products via an augmented reality presentation on a client device.

Regarding claim 12, Abreu and Sun teach the device of claim 11 and further teach the operations further comprising: receiving, via the interface, second user input selecting an available makeup product within the set of available makeup products (‘405; ¶ 0082); and updating display of the overlay corresponding to the selected region (‘665; ¶ 0136-0143), such that the selected available makeup product is depicted as being applied to the selected region of the face (‘665; ¶ 0076-0077; renderer 24 overlays the selected optimised meshes 18 according to the common reference plane, and in conjunction with an alpha blended shader sub-module (not shown), performs an alpha blend of the respective layers of associated regions of warped texture data. The blended result is an optimized view of what will get augmented on the user's face. The final result is obtained by the renderer 24 applying the blended result back onto the user's face represented by the captured image data from the camera 9, and output to the display 15).

Regarding claim 13, Abreu and Sun teach the device of claim 12 and further teach the operations further comprising: receiving, via the interface, third user input to add the selected available makeup product to a shopping cart associated with a user account of the user (‘405; ¶ 0066; ¶ 0076); and providing, in response to receiving the third user input, for updating the shopping cart with the selected available makeup product (‘405; ¶ 0066; ¶ 0076; enables a user to manage a shopping cart via the website/client application including any number of products shown on the website).

Regarding claim 15, Abreu teaches the device of claim 14 but does not teach wherein the predefined set of entities includes at least one of a corporate entities or social media influencers.
Sun, working in the same field of endeavor of providing methods and systems that provide digital representations of products to user AR applications for display presentation, user selection and user purchase, however, teaches, wherein the predefined set of entities includes at least one of a corporate entities (‘405; fig. 13; ¶ 0029; any number of digital models for products from any number of providers (e.g., merchants, brands, etc.)) or social media influencers (‘405; fig. 13; ¶ 0164; fig. 13; ¶ 0168; friends implemented via a social-networking system enabling persons or organizations to interact with the social-networking system and with each other) for the benefit of providing a large array of product types and a large array of product examples with the type classes for incorporation with an augmented reality application presentation on a client device.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have combined the methods and systems that provide digital representations of products to user AR applications for display presentation, user selection and user purchase of augmented reality content items for selection among the set of available makeup products as taught by Sun combined with the augmented reality enhanced user facial makeup simulation methods and systems as taught by Abreu for the benefit of providing a large array of product types and a large array of product examples with the type classes for incorporation with an augmented reality application presentation on a client device.

Regarding claim 16, Abreu teaches the device of claim 9 and does not teach the operations further comprising: displaying, by the messaging application, a carousel interface for selecting the augmented reality content item from among plural augmented reality content items; and receiving, via the carousel interface, user selection of the augmented reality content item from among the plural augmented reality content items, wherein the request corresponds to the user selection.
Sun, working in the same field of endeavor of providing methods and systems that provide digital representations of products to user AR applications for display presentation, user selection and user purchase, however, teaches, displaying, by the messaging application, a carousel interface for selecting the augmented reality content item from among plural augmented reality content items (‘405; ¶ figs. 3A and 3B; ¶ 0066; For example, the display 302 shows a product image 304 including a pair of glasses 306 sold by a merchant associated with the website/client application. As further shown, the display includes a menu of related products 308 including different models 310a-d for different types and styles of glasses sold by the merchant - carousel interface (310a-d) for selecting the augmented reality content item from among plural augmented reality content items); and receiving, via the carousel interface, user selection of the augmented reality content item from among the plural augmented reality content items (‘405; ¶ 0066; ¶ 0071; ¶ 0082; a user of the mobile device scrolls through the models 324a-e by swiping up or down across a touchscreen of the mobile device.  As shown in FIG. 3B, a first model 324a corresponds to the digital model 320 of the glasses 306. As further shown, the additional models 324b-e correspond to different digital models associated with related product), wherein the request corresponds to the user selection (‘405; ¶ 0066; ¶ 0071; ¶ 0082; request corresponds to the user selection of one of the 308x icons in fig. 3A) for the benefit of providing an easy to use specific product selection interface within an augmented reality application presentation on a client device.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have combined the methods and systems that provide digital representations of products to user AR applications for display presentation, user selection and user purchase of augmented reality content items for selection among the set of available makeup products using a carousel interface arrangement as taught by Sun combined with the augmented reality enhanced user facial makeup simulation methods and systems as taught by Abreu for the benefit of providing an easy to use specific product selection interface within an augmented reality application presentation on a client device.

Regarding claim 19, Abreu teaches the computer-readable storage medium of claim 18 but does not teach wherein updating presentation of the augmented reality content item comprises display an interface for selecting from among the set of available makeup products.
Sun, working in the same field of endeavor of providing methods and systems that provide digital representations of products to user AR applications for display presentation, user selection and user purchase, however, teaches, presentation of the augmented reality content item comprises displaying an interface for selecting from among the set of available makeup products (‘405; ¶ 0031; As used herein, a “product” refers to an object provided by a merchant, business, individual, or other entity that by way of example and not by way of limitation, a product may refer to an article of clothing, hats, jewelry, glasses, make-up; ¶ figs. 3A and 3B; ¶ 0066; For example, the display 302 shows a product image 304 including a pair of glasses 306 sold by a merchant associated with the website/client application. As further shown, the display includes a menu of related products 308 including different models 310a-d for different types and styles of glasses sold by the merchant. The display further includes a my cart icon 312 that enables a user to manage a shopping cart via the website/client application including any number of products shown on the website; ¶0068; the product models include instructions that enable the networking system application 110 to retrieve the digital model of the associated product and provide an AR experience including the digital model) for the benefit of provide a user experience of trying on or otherwise sampling one or more products via an augmented reality presentation on a client device.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have combined the methods and systems that provide digital representations of products to user AR applications for display presentation, user selection and user purchase of augmented reality content items for selection among the set of available makeup products as taught by Sun combined with the augmented reality enhanced user facial makeup simulation methods and systems as taught by Abreu for the benefit of provide a user experience of trying on or otherwise sampling one or more products via an augmented reality presentation on a client device.

Regarding claim 20, Abreu and Sun teach the computer-readable storage medium of claim 19 and further teach the operations further comprising: receiving, via the interface, second user input selecting an available makeup product within the set of available makeup products (‘405; ¶ 0082); and updating display of the overlay corresponding to the selected region (‘665; ¶ 0136-0143), such that the selected available makeup product is depicted as being applied to the selected region of the face (‘665; ¶ 0076-0077; renderer 24 overlays the selected optimised meshes 18 according to the common reference plane, and in conjunction with an alpha blended shader sub-module (not shown), performs an alpha blend of the respective layers of associated regions of warped texture data. The blended result is an optimized view of what will get augmented on the user's face. The final result is obtained by the renderer 24 applying the blended result back onto the user's face represented by the captured image data from the camera 9, and output to the display 15).

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 20160357578 A1	Method and Device for Providing Makeup Mirror – A makeup guide information that matches facial features of a user and a device thereof are provided. The device includes a display and a controller configured to display a face image of a user in real-time, and execute a makeup mirror so as to display the makeup guide information on the face image of the user, according to a makeup guide request.

US 20160000209 A1	Makeup Assistance Device, Makeup Assistance Method, Makeup Assistance Program – Provided is a makeup assistance device that can assist in makeup/skin treatment more appropriately. This makeup assistance device comprises: a physical condition acquisition unit (260) that acquires physical condition information related to the physical condition of a person performing makeup and/or skin treatment; a makeup/skincare selection unit (280) that selects a makeup, which is how to apply makeup, and/or a skincare, which is how to treat the skin, on the basis of the acquired physical condition information; and a makeup/skincare presentation unit (290) that presents the selected makeup and/or skincare to the user performing makeup/skin treatment.

US 20150145882 A1	Image Processing Device, Image Processing Method, And Program, Capable of Virtual Reproduction of Makeup Application State – An image processing device generates a make-up image when a make-up coating material is applied to a part of a subject appearing in a source image by processing the source image. A color range of pixels forming a coating material application layer is obtained by expanding a color range of pixels composing the part of the subject by a ratio of a color representing pixels composing the subject to a color of the make-up coating material. Values of pixels of the coating material application layer are obtained by mapping values of pixels of the source image to the color range of the coating material application layer.

US 20130169827 A1	Method and System for Make-Up Simulation on Portable Devices Having Digital Cameras – A system and method are capable of performing make-up virtual images obtained with portable devices with a digital camera. The method automatically detects points of interest (eyes, mouth, eyebrow, face contour) of the user's face image allowing the user to virtually apply make-up using fingers on a touch screen. Another algorithm was created to avoid "blurring" of make-up in the application from the user's fingers. The system allows the creation of virtual make-up faces with high accuracy. To carry out the virtual make-up, methods were created for automatically detecting points of interest in the facial image and enforcing transparency in the image to simulate the make-up and restrict the make-up application area within the region where the points of interest are found. The system allows testing cosmetics application in facial images to aid choosing colors of cosmetics before actually applying them.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613